     Case 3:21-cv-01016-JLS-MSB Document 18 Filed 08/05/21 PageID.123 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    ANN KENNEY, individually and on                     Case No.: 21cv1016-JLS (MSB)
      behalf of all others similarly situated,
12
                                         Plaintiff,       SCHEDULING ORDER
13                                                        REGULATING DISCOVERY
      v.                                                  AND OTHER PRE-TRIAL
14
                                                          PROCEEDINGS
      FRUIT OF THE EARTH, INC., et al.,
15
                                      Defendants.
16
17
18          Pursuant to Rule 16.1(d) of the Local Rules, a Case Management Conference was
19   held on August 2, 2021. After consulting with the attorneys of record for the parties and
20   being advised of the status of the case, and good cause appearing, IT IS HEREBY
21   ORDERED:
22          1.    The parties shall file a joint motion for a protective order, which includes the
23   terms of their agreement for handling confidential documents and information, on or
24   before September 2, 2021.
25          2.    Any motion to join other parties, to amend the pleadings, or to file additional
26   pleadings shall be filed by October 4, 2021.
27   ///
28   ///

                                                      1
                                                                                 21cv1016-JLS (MSB)
     Case 3:21-cv-01016-JLS-MSB Document 18 Filed 08/05/21 PageID.124 Page 2 of 3



 1         3.     A telephonic attorneys-only Case Management Conference is set for
 2   November 3, 2021, at 1:30 p.m. Plaintiff’s counsel is to arrange and initiate the
 3   conference call. The telephone number for Judge Berg’s chambers is (619) 557-6632.
 4         4.     All discovery for class certification shall be completed by all parties by
 5   February 2, 2022. “Completed” means that all discovery under Rules 30-36 of the
 6   Federal Rules of Civil Procedure, and discovery subpoenas under Rule 45, must be
 7   initiated a sufficient period of time in advance of the cut-off date, so that it may be
 8   completed by the cut-off date, taking into account the times for service, notice and
 9   response as set forth in the Federal Rules of Civil Procedure. All interrogatories, requests
10   for admission, and document production requests must be served by December 2, 2021.
11         Counsel shall promptly and in good faith meet and confer with regard to all
12   discovery disputes in compliance with Local Rule 26.1(a). All discovery disputes must
13   be raised with the Court within 30 days of the event giving rise to the dispute. For oral
14   discovery, the event giving rise to the dispute is the completion of the transcript of the
15   relevant portion of the deposition. For written discovery, the event giving rise to the
16   discovery dispute is the date of service of the response, not the date on which counsel
17   reach an impasse in meet and confer efforts. If a party fails to provide a discovery
18   response, the event giving rise to the discovery dispute is the date response was due.
19         The Court’s procedures for resolving discovery disputes are set forth in Magistrate
20   Judge Michael S. Berg’s Civil Chambers Rules, which are posted on the Court’s website.
21   A failure to comply in this regard will result in a waiver of a party’s discovery issue.
22   Absent an order of the court, no stipulation continuing or altering this requirement
23   will be recognized by the court.
24         5.     Any motion for class certification must be filed on or before March 2, 2022.
25   Counsel for the moving party must obtain a motion hearing date from the law clerk of the
26   judge who will hear the motion. The period of time between the date you request a
27   motion date and the hearing date may vary from one district judge to another. Please plan
28   ///

                                                   2
                                                                                  21cv1016-JLS (MSB)
     Case 3:21-cv-01016-JLS-MSB Document 18 Filed 08/05/21 PageID.125 Page 3 of 3



 1   accordingly. Failure to make a timely request for a motion date may result in a motion
 2   not being heard.
 3            6.      The Court will set additional dates after a ruling on the motion for class
 4   certification.
 5            7.      Failure to comply with this section or any other discovery order of the court
 6   may result in the sanctions provided for in Fed. R. Civ. P. 37, including a prohibition on
 7   the introduction of experts or other designated matters in evidence.
 8            8.      The parties must review the chambers’ rules for the assigned magistrate
 9   judge.
10            9.      A post trial settlement conference before a magistrate judge may be held
11   within 30 days of verdict in the case.
12            10.     The dates and times set forth herein will not be modified except for good
13   cause shown.
14            11.     Briefs or memoranda in support of or in opposition to any pending motion
15   shall not exceed twenty-five (25) pages in length without leave of a district court judge.
16   No reply memorandum shall exceed ten (10) pages without leave of a district court judge.
17   Briefs and memoranda exceeding ten (10) pages in length shall have a table of contents
18   and a table of authorities cited.
19            12.     Plaintiff’s counsel shall serve a copy of this order on all parties that enter
20   this case hereafter.
21            IT IS SO ORDERED.
22   Dated: August 5, 2021
23
24
25
26
27
28

                                                       3
                                                                                       21cv1016-JLS (MSB)
